

Exhibit 10.2
FIRST AMENDMENT TO THE LIMITED WAIVER TO OMNIBUS AGREEMENT

This First Amendment to the Limited Waiver to Omnibus Agreement (this “First
Amendment”), is entered into effective the 23rd day of June 2017 (the “Effective
Date”), by and among Noble Energy, Inc., a Delaware corporation (“Noble”), Noble
Energy Services, Inc., a Delaware corporation (“NESI”), NBL Midstream, LLC, a
Delaware limited liability company (“NBL Midstream”), Noble Midstream Services,
LLC, a Delaware limited liability company (“OpCo”), Noble Midstream GP LLC, a
Delaware limited liability company (the “General Partner”), and Noble Midstream
Partners LP, a Delaware limited partnership (the “Partnership” and, together
with Noble, NESI, NBL Midstream, OpCo and the General Partner, the “Parties” and
each a “Party”).
WHEREAS, the Parties are parties to that certain Omnibus Agreement dated as of
September 20, 2016 (the “Omnibus Agreement”) and that certain Limited Waiver to
Omnibus Agreement dated February 14, 2017 (the “Limited Waiver”);
WHEREAS, capitalized terms not otherwise defined herein shall have the meanings
set forth for such terms in the Omnibus Agreement or the Limited Waiver;
WHEREAS, Sections 1(b)(iii)(A) and (B) of the Limited Waiver obligated Noble (as
defined in the Limited Waiver) to take certain actions related to certain CWEI
(as defined in the Limited Waiver) contracts within sixty (60) days of closing
the acquisition of CWEI Acreage by Noble, being June 23, 2017.


WHEREAS, the Parties desire to grant to Noble an additional sixty (60) day
period to determine the appropriate course of action to terminate or cause to be
terminated any contract for the provision of crude oil gathering within the New
NBLX Dedication Area (as defined in the Limited Waiver).
NOW THEREFORE, for good and valuable consideration, the Parties hereby agree as
follows:
1.Section 1(b)(iii)(A) of the Limited Waiver is hereby deleted in its entirety
and replaced in its entirety with the following:
“Within 120 days of consummating the acquisition of the CWEI Acreage, Noble will
    terminate or will cause to be terminated any contract for the provision of
crude oil     gathering within the New NBLX Dedication Area if (and only if) (x)
the only parties to     such contract are CWEI and its Subsidiaries, (y) the
effect of such termination is that the     midstream services covered by such
contract shall be dedicated (from and after the     termination) to the
Partnership Group and (z) no default that cannot be waived     unilaterally by
the Noble Energy Group shall result.”
2.Section 1(b)(iii)(B) of the Limited Waiver is hereby deleted in its entirety
and replaced in its entirety with the following:
“Within 120 days of consummating the acquisition of the CWEI Acreage, Noble will
    assign or will cause the assignment from CWEI (or its applicable
Subsidiary), in its     


1



--------------------------------------------------------------------------------




capacity as the midstream service provider, to Blanco of any contract for the
provision of     crude oil gathering to a third party producer within the New
NBLX Dedication Area so     long as CWEI has the right to assign contracts to
Affiliates (for purposes of clarity, if     counterparty consent is required for
any such assignment, Noble will only be deemed to     not have the right to
assign if it seeks such counterparty consent in good faith and is     unable
(notwithstanding the exercise of commercially reasonable efforts) to obtain
it).”
3.This Agreement may be executed in any number of counterparts with the same
effect as if all signatory parties had signed the same document and shall be
construed together and shall constitute one and the same instrument. Delivery of
an executed signature page of this Agreement by facsimile transmission or in
portable document format (.pdf) or similar electronic format shall be effective
as delivery of a manually executed counterpart hereof.
4.If any provision of this Agreement shall be held invalid or unenforceable by a
Governmental Authority of competent jurisdiction, the remainder of this
Agreement shall remain in full force and effect.
5.The provisions of Section 6.2 of the Omnibus Agreement (Choice of Law;
Mediation; Submission to Jurisdiction) are incorporated herein by reference
mutatis mutandis.
6.THIS AMENDMENT, THE LIMITED WAIVER AND THE OMNIBUS AGREEMENT CONSTITUTE THE
ENTIRE UNDERSTANDING AMONG THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER
HEREOF AND SUPERSEDE ANY PRIOR AGREEMENTS, WRITTEN OR ORAL, WITH RESPECT
THERETO. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.


EXECUTED to be effective as of the date first above written.
NOBLE ENERGY, INC.
By:    /s/ Donald G. Moore                
Name:      Donald G. Moore                
Title: Vice-President                    




NOBLE ENERGY SERVICES, INC.
By:     /s/ Robert Marlatt                
Name:     Robert Marlatt                    
Title:    President                    










2



--------------------------------------------------------------------------------




NBL MIDSTREAM LLC
By:     /s/ Donald G. Moore                
Name:     Donald G. Moore                
Title:     Vice-President                    




NOBLE MIDSTREAM SERVICES, LLC
By:     /s/ John C. Nicholson                
Name: John C. Nicholson
Title:      Director




NOBLE MIDSTREAM PARTNERS, LP
By: Noble Midstream GP LLC, its general partner
By:     /s/ John C. Nicholson                
Name: John C. Nicholson
Title:     Chief Operating Officer




NOBLE MIDSTREAM GP LLC
By:     /s/ John C. Nicholson                
Name: John C. Nicholson
Title:     Chief Operating Officer


3

